Citation Nr: 9923946	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for malocclusion, claimed 
as a residual of a jaw injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976, and from March 1989 to June 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) March 1993 rating decision which, inter alia, 
denied service connection for malocclusion, claimed as a 
residual of a jaw injury.  The veteran relocated to Texas, 
and the Houston RO now has jurisdiction over the claim.

The veteran failed to report for a hearing before a traveling 
member of the Board at the Houston RO, scheduled in April 
1999, without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.  Thus, the Board will proceed as 
though he has withdrawn his request for such hearing.  
38 C.F.R. § 20.704(d).


REMAND

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  As such, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury during the veteran's military service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 
513 (1993).

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

The service medical records from the veteran's first period 
of service do not include any reports that he had 
malocclusion of his jaw.  Service medical records from his 
second period of service do not include any reports that he 
had malocclusion of the jaw; however, they show that he 
incurred multiple mandibular fractures in an August 1991 
vehicular accident.  His May 1992 service separation 
examination shows that a clinical evaluation of his mouth 
revealed normal findings.  However, in the accompanying 
Report of Medical History, the veteran indicated that he had 
experienced eating discomfort and jaw pain ever since he 
broke his jaw.

On July 1992 VA dental examination, the veteran reported that 
he was unable to chew on his left side.  He also reported 
that his bite had shifted since his in-service vehicular 
accident.  The pertinent diagnosis was that his reduced 
ability to masticate was chiefly due to tooth loss which 
resulted, in part, from a congenital class II malocclusion.  
The overall diagnosis was of uncertain origin.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175 (1991).  In addition, where an issue of causation is 
developed, an adequate record should include an opinion as to 
any possible relationship.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).

The veteran's currently diagnosed malocclusion is shown to be 
a congenital disorder for which service connection may not be 
granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, as 
discussed above, service connection may be warranted if his 
malocclusion is shown to have been aggravated beyond the 
natural progress of the disability by involvement in an in-
service traumatic episode.

Under the present circumstances, the veteran's service 
medical records do not disclose any report or finding of 
malocclusion of his jaw.  In addition, while the July 1992 VA 
dental examination report shows that he had a congenital 
malocclusion, it does not include any discussion about 
aggravation.  Moreover, it was noted that the overall 
diagnosis was uncertain.  Thus, it is unclear whether the 
veteran's malocclusion was aggravated by in-service trauma.  
The Board also notes that the veteran has not been afforded a 
VA dental examination since July 1992.  Thus, a VA dental 
examination is necessary for a fully informed evaluation of 
this claim.  Colvin, 1 Vet. App. at 175.

The Court has stated that when the Board addresses a question 
that was not addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered if the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
light of the above, the Board finds that the veteran would be 
prejudiced if he is not given an opportunity to submit 
evidence or argument on the question of whether his 
congenital malocclusion was aggravated by his in-service 
accident.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
VA dental examination to determine the 
nature and etiology of any mandibular 
disability found to be present.  All 
indicated testing should be performed and 
all findings set forth in detail.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to render an opinion as 
to whether it is as least as likely as 
not that the veteran's congenital 
malocclusion underwent permanent increase 
in disability during service 
(aggravation) and, if so, whether such 
permanent increase in disability was due 
to natural progress, the veteran's 
involvement in the August 1991 vehicular 
accident, or some other intercurrent in-
service event.  The rationale for all 
opinions expressed should be explained.  
If any of the foregoing cannot be 
determined, the examiner should so state 
for the record.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  The RO should then readjudicate the 
veteran's claim of service connection for 
malocclusion, claimed as a residual of an 
in-service jaw injury.

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


